DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim describes “a camera” on line 1. However, it is unclear if this is a different camera from the camera described in claim 27 from which the claim depends on.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 19-21, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Clerc et al. (US 2017/0178306 A1) in view of Duan et al. (US 10,346,893 B1).
Regarding claim 1, Le Clerc discloses a method comprising: (a) obtaining two-dimensional image data generated by a camera that has imaged at least part of a three-dimensional head comprising a face of a conference participant; (Paragraphs 0033-0034, camera acquiring images of a face of a user wearing a HMD during a video conference)	and (b) reconstructing a photo-realistic representation of the at least part of the head from the two-dimensional image data, wherein the representation of the at least part of the head comprises a reconstruction of an area missing from the two-dimensional image data (Paragraph 0033, synthesizing a face from an image where occluded parts of the face by the HMD in the image can be reconstructed to obtain a whole visible face).	Le Clerc does not clearly disclose reconstructing a photo-realistic 2.5-dimensional or three-dimensional representation of the at least part of the head from the two-dimensional image data.	Duan discloses generating a 3D or 2.5D representation of a user’s face from photographs of the user’s face (Column 2, lines 23-26 and lines 44-54).	Duan’s technique of generating a 3D or 2.5D representation of a user’s face from photographs of the user’s face would have been recognized by one of ordinary skill in the art to be applicable to the synthesizing of a whole visible face from images of a user that may be occluded of Le Clerc and the results would have been predictable in the generation of a 3D or 2.5D whole visible face of a user from images of a user that may be occluded. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Duan discloses wherein the representation is three-dimensional (Column 2, lines 23-26 and lines 44-54, 3D representation of the user’s face).
Regarding claim 3, Duan discloses wherein the representation is 2.5-dimensional (Column 2, lines 23-26 and lines 44-54, 2.5D representation of the user’s face).
Regarding claim 4, Duan discloses wherein the two-dimensional image data comprises part of 2.5-dimensional image data that is obtained (Column 2, lines 48-52, photographs from different angles).
Regarding claim 19, Le Clerc discloses wherein the obtaining and the reconstructing are performed by a server (Paragraph 0080, implementation on a web server), and wherein the camera is networked to the server using a wide area network (Paragraph 0034, the camera can store images remotely such as to the web server with different connections).
Regarding claim 20, Le Clerc discloses wherein the obtaining and the reconstructing are performed at a first computer (Paragraph 0080, implementation on a computer), and wherein the camera comprises part of or is locally networked to the first computer (Paragraph 0034, the camera can store images locally).
Regarding claim 21, Le Clerc discloses wherein the obtaining and the reconstructing are performed at a second computer (Paragraph 0080, implementation on a computer), and further comprising displaying the representation of the at least part of the head using a three-dimensional capable display device that comprises part of or is locally networked to the second computer (Paragraph 0040, display).
Regarding claim 24, Le Clerc discloses wherein reconstructing the representation comprises: (a) projecting the two-dimensional image data from a world space into an object space; (Paragraph 0051, location information for face in an image of a camera captured user’s face)	and (b) in the object space, replacing at least part of the area missing from the two-dimensional image data using a three-dimensional reference model of the conference participant (Paragraph 0059, using an appearance model to reconstruct the user’s face including any occluded parts).
Regarding claim 26, Le Clerc discloses a non-transitory computer readable medium having stored thereon computer program code that is executable by a processor and that, when executed by the processor, causes the processor to perform a method comprising (Paragraph 0081, stored instructions on a medium that can be executed by a processor): (a) obtaining two-dimensional image data generated by a camera that has imaged at least part of a three-dimensional head comprising a face of a conference participant; (Paragraphs 0033-0034, camera acquiring images of a face of a user wearing a HMD during a video conference)	and (b) reconstructing a representation of the at least part of the head from the two-dimensional image data, wherein the representation of the at least part of the head comprises a reconstruction of an area missing from the two-dimensional image data (Paragraph 0033, synthesizing a face from an image where occluded parts of the face by the HMD in the image can be reconstructed to obtain a whole visible face).	Le Clerc does not clearly disclose reconstructing a photo-realistic 2.5-dimensional or three-dimensional representation of the at least part of the head from the two-dimensional image data.	Duan discloses generating a 3D or 2.5D representation of a user’s face from photographs of the user’s face (Column 2, lines 23-26 and lines 44-54).	Duan’s technique of generating a 3D or 2.5D representation of a user’s face from photographs of the user’s face would have been recognized by one of ordinary skill in the art to be applicable to the synthesizing of a whole visible face from images of a user that may be occluded of Le Clerc and the results would have been predictable in the generation of a 3D or 2.5D whole visible face of a user from images of a user that may be occluded. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 27, Le Clerc discloses a system comprising: (a) a network interface; (Figure 7, element 78, RX/TX interface)	(b) a processor communicatively coupled to the network interface; (Figure 7, element 71, CPU)	and (c) a non-transitory computer readable medium communicatively coupled to the processor and having stored thereon computer program code that is executable by the processor and that, when executed by the processor, causes the processor to perform a method comprising (Paragraph 0081, stored instructions on a medium that can be executed by a processor, such as the CPU): (i) obtaining two-dimensional image data generated by a camera that has imaged at least part of a three-dimensional head comprising a face of a conference participant; (Paragraphs 0033-0034, camera acquiring images of a face of a user wearing a HMD during a video conference)	and (ii) reconstructing a representation of the at least part of the head from the two-dimensional image data, wherein the representation of the at least part of the head comprises a reconstruction of an area missing from the two-dimensional image data (Paragraph 0033, synthesizing a face from an image where occluded parts of the face by the HMD in the image can be reconstructed to obtain a whole visible face).	Le Clerc does not clearly disclose reconstructing a photo-realistic 2.5-dimensional or three-dimensional representation of the at least part of the head from the two-dimensional image data.	Duan discloses generating a 3D or 2.5D representation of a user’s face from photographs of the user’s face (Column 2, lines 23-26 and lines 44-54).	Duan’s technique of generating a 3D or 2.5D representation of a user’s face from photographs of the user’s face would have been recognized by one of ordinary skill in the art to be applicable to the synthesizing of a whole visible face from images of a user that may be occluded of Le Clerc and the results would have been predictable in the generation of a 3D or 2.5D whole visible face of a user from images of a user that may be occluded. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 28, Le Clerc discloses a camera communicatively coupled to the processor, the camera for capturing an image of the conference participant (Paragraph 0034, camera communicates with a device with the CPU, figure 7).
Regarding claim 29, Le Clerc discloses a display device communicatively coupled to the processor (Figure 7, element 73, display).
Claim(s) 5, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Clerc et al. (US 2017/0178306 A1) in view of Duan et al. (US 10,346,893 B1) and further in view of Ivanovitch (US 2021/0286424 A1).
Regarding claim 5, Le Clerc in view of Duan discloses all limitations as discussed in claim 1.	Le Clerc further discloses using a regressor to reconstruct an image of the user’s face (Paragraph 0032).	Le Clerc in view of Duan does not clearly disclose wherein reconstructing the representation comprises applying a first artificial neural network to reconstruct a volume of the at least part of the head using volumetric regression.	Ivanovitch discloses 3D face reconstruction from an image using Direct Volumetric CNN Regression (Paragraph 0049).	Ivanovitch’s technique of 3D face reconstruction from an image using Direct Volumetric CNN Regression would have been recognized by one of ordinary skill in the art to be applicable to the images of a user’s face for reconstructing the user’s face of Le Clerc in view of Duan and the results would have been predictable in the 3D face reconstruction of a user from an image of the user using Direct Volumetric CNN Regression. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Le Clerc discloses wherein the area missing from the two-dimensional image data and that is reconstructed comprises an eye area of the conference participant (Figure 3 and paragraph 0051, occluded area 30 includes the eyes of a user).
Regarding claim 11, Le Clerc in view of Duan and further in view of Ivanovitch   discloses wherein the first artificial neural network is used to reconstruct the eye area (Le Clerc, paragraph 0033, reconstruction of occluded areas of the face where reconstruction can be performed using a neural network, Ivanovitch, paragraph 0049).
Regarding claim 15, Ivanovitch discloses wherein the first artificial neural network comprises a first convolutional neural network (Paragraph 0049, Direct Volumetric CNN Regression).
Claim(s) 6-9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Clerc et al. (US 2017/0178306 A1) in view of Duan et al. (US 10,346,893 B1) in view of Ivanovitch (US 2021/0286424 A1) and further in view of Li et al. (US 2018/0374242 A1).
Regarding claim 6, Le Clerc in view of Duan and further in view of Ivanovitch  discloses all limitations as discussed in claim 5.	Le Clerc in view of Duan and further in view of Ivanovitch does not clearly disclose wherein reconstructing the representation comprises applying the first artificial neural network to reconstruct a texture of the at least part of the head.	Li discloses creating hair textures for an avatar based on an image using neural networks (Paragraph 0004).	Li’s technique of creating hair textures for an avatar based on an image using neural networks would have been recognized by one of ordinary skill in the art to be applicable to the neural network for 3D face reconstruction of a user from an image of the user of Le Clerc in view of Duan and further in view of Ivanovitch and the results would have been predictable in a neural network for 3D face reconstruction of a user with hair textures from an image of the user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Le Clerc in view of Duan and further in view of Ivanovitch  discloses all limitations as discussed in claim 5.	Le Clerc in view of Duan and further in view of Ivanovitch does not clearly disclose wherein reconstructing the representation comprises applying a second artificial neural network to reconstruct a texture of the at least part of the head.	Li discloses creating hair textures for an avatar based on an image using neural networks (Paragraph 0004).	Li’s technique of creating hair textures for an avatar based on an image using neural networks would have been recognized by one of ordinary skill in the art to be applicable to the 3D face reconstruction of a user from an image of the user using a neural network of Le Clerc in view of Duan and further in view of Ivanovitch and the results would have been predictable in the 3D face reconstruction of a user from an image of the user using one neural network and creating hair textures for the 3D face reconstruction of the user using additional neural networks. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Le Clerc in view of Duan in view of Ivanovitch and further in view of Li discloses wherein the texture comprises hair on the at least part of the head (Li, paragraph 0004, hair textures), wherein the hair comprises part of the area missing from the two-dimensional image data (Le Clerc, paragraph 0033, areas of the user’s face that are occluded are reconstructed to be visible including areas that may have hair).
Regarding claim 9, Li discloses wherein the second artificial neural network comprises a second convolutional neural network (Paragraph 0049, convolution neural network).
Regarding claim 12, Le Clerc in view of Duan and further in view of Ivanovitch  discloses all limitations as discussed in claim 10.	Le Clerc in view of Duan and further in view of Ivanovitch does not clearly disclose wherein a third artificial neural network is used to reconstruct the eye area.	Li discloses using multiple neural networks for creating a facial model (Abstract).	Li’s technique of using multiple neural networks for creating a facial model would have been recognized by one of ordinary skill in the art to be applicable to the 3D face reconstruction of a user from an image of the user using a neural network of Le Clerc in view of Duan and further in view of Ivanovitch and the results would have been predictable in the 3D face reconstruction of a user from an image of the user using multiple neural networks. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Li discloses wherein the third artificial neural network comprises a third convolutional neural network (Paragraph 0049, convolution neural network).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Clerc et al. (US 2017/0178306 A1) in view of Duan et al. (US 10,346,893 B1) and further in view of Leprevost (US 2004/0066386 A1).
Regarding claim 22, Le Clerc in view of Duan discloses all limitations as discussed in claim 1.	Le Clerc in view of Duan does not clearly disclose wherein the reconstructing is performed at a rate corresponding to the representation being updated at least 15 frames per second.	Leprevost discloses generating a model at 25 or 30 frames per second (Paragraph 0006).
	Leprevost’s technique of generating a model at 25 or 30 frames per second would have been recognized by one of ordinary skill in the art to be applicable to the synthesizing of a whole visible face of a user of Le Clerc in view of Duan and the results would have been predictable in the synthesizing of a whole visible face of a user at 25 or 30 frames per second. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Clerc et al. (US 2017/0178306 A1) in view of Duan et al. (US 10,346,893 B1) and further in view of Hauger et al. (US 2019/0294103 A1).
Regarding claim 23, Le Clerc in view of Duan discloses all limitations as discussed in claim 1.	Le Clerc in view of Duan does not clearly disclose wherein the reconstructing is performed such that a latency between the obtaining of the two-dimensional data and the representation is under 500 ms.	Hauger discloses 3D reconstruction with a latency of less than 100 ms between image recording and updating a presentation (Paragraph 0092). 	Hauger’s technique of 3D reconstruction with a latency of less than 100 ms between image recording and updating a presentation would have been recognized by one of ordinary skill in the art to be applicable to the synthesizing of a whole visible face of a user using images of the user of Le Clerc in view of Duan and the results would have been predictable in the synthesizing of a whole visible face of a user using images of the user in less than 100 ms from recording of the image of the user’s face. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Clerc et al. (US 2017/0178306 A1) in view of Duan et al. (US 10,346,893 B1) and further in view of Shaviv et al. (US 2018/0211444 A1).
Regarding claim 25, Le Clerc in view of Duan discloses all limitations as discussed in claim 1.	Le Clerc in view of Duan does not clearly disclose generating metadata describing a position and rotation of the representation within a three-dimensional virtual environment.	Shaviv discloses metadata that can describe position and rotation of an object in a XYZ world space (Paragraph 0027).	Shaviv’s metadata that can describe position and rotation of an object in a XYZ world space would have been recognized by one of ordinary skill in the art to be applicable to the synthesized face of a user of Le Clerc in view of Duan and the results would have been predictable in metadata that can describe position and rotation of a synthesized face of a user in a XYZ world space. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 13 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art does not clearly disclose the method of claim 7, wherein the area missing from the two-dimensional image data and that is reconstructed comprises an eye area of the conference participant, wherein a third artificial neural network is used to reconstruct the eye area, and wherein the third artificial neural network outputs two-dimensional image data with the eye area reconstructed to the first and second artificial neural networks.
Regarding claim 16, the prior art does not clearly disclose the method of claim 15, wherein the reconstructing comprises performing a three-dimensional convolution, and performing the three-dimensional convolution comprises: (a) generating multiple two-dimensional channels of data based on the two-dimensional image data; and (b) applying the first artificial neural network to process the multiple two-dimensional channels to reconstruct the at least part of the head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andersson et al. (US 5,500,671) discloses video conferencing that maps images of users onto three-dimensional head models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613